Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/5/2021 and 4/14/2022 are being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,715,249. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claims are broader than the patent claims and are therefore obvious variant thereof. Claims 1-7 of the instant application are anticipated by patent claims 1-11 in that claims 1-11 of patent contain all the limitations of claims 1-7 of the instant application. Claims 1-7 of the instant application therefore are not patently distinct from the earlier patent claim and as such are unpatentable for obvious-type double patenting.
Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 11,201,668. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-9 of patent contain all the limitations of claims 1-7 of the instant application; although claims 1-8 of patent are apparatus (device) claims, the apparatus (device) and components in the apparatus performs the same functions and method steps as claimed in the method claims of the instant application. Claims 1-7 of the instant application therefore are not patently distinct from the earlier patent claim and as such are unpatentable for obvious-type double patenting.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Nakajima et al (US 2015/0207583) in view of Sekiya et al (Sekiya et al: “Photonic Network Defragmentation Technology Improving Resource Utilization during Operation” Fujitsu Sci. Tech. J., Vol. 50, No. 1, pages 101-109, January 2014) and Yasue et al (US 2004/0156644).

1). With regard to claim 1, Nakajima et al discloses an optical network control method, comprising: 
depending on a variation in a data volume of a client signal to be transmitted ([0007], [0008], [0045] and [0047] etc.; “the spectrum is adjacent based on the minimum bandwidth depending on the type of the optical signal”; flexible grid as shown in Figure 2B etc.; also Figures 13-17. As shown in Figure 14H-14M, channel SC1(W) is obsoleted, and the active channel is changed from 6 channels to 5 channels) using a plurality of optical subcarriers (Figures 6, 14-18 etc.), 
changing an active optical subcarrier (Figures 6, 14 and 18), of the plurality of optical subcarriers, to be used for transmitting the client signal ([0082], “the data signal Sd is a client signal such as an Ethernet (registered trademark) frame. The data signal Sd is input from the user network to the signal processor 15. The signal processor 15 performs a frame conversion process of the data signal Sd and the like, and outputs the data signal Sd to the switch 14”), synchronously between a transmitting side and a receiving side Nakajima does not express state the changing is “synchronously between a transmitting node and a receiving node”; however, Nakajima teaches “The network management device 8 manages each transmission apparatus 1 inside the network 80” [0052], “the device controller 16 notifies the transmission apparatus 1 of the transmission node A through the network management device 8 of the completion of the switching process” [0114], “the defragmentation process is performed after the network management device 8 notifies the transmission apparatus 1 of each of the nodes A to C of defragmentation start” [0122]; as shown in Figures 11-18, the management device manages the changes of all the subcarriers, and “The switch 14 switches (see symbol x) the output source of the data signal Sd output to the signal processor 15 from the receiver 130-1 for SC1 to the receiver 130-0 for the replication, after the synchronizing process between the data signals Sd is performed” ([0149]; also refer to [0054], [0078], [0080], [0097], [0103], [0110], [0111], [0115], [0124], [0131], [0162]-[0165], [0189]-[0191] and [0194]); then, it is obvious that the switching and changes among the subcarriers are performed synchronously between a transmitting node and a receiving node), and 
remapping the client signal onto an active optical subcarrier (Figures 14-17) after having been changed (Figure 18 shows the mapped result, defragmentation), synchronously between the transmitting side and the receiving side (as discussed above, and refer [0052], [0114], [0122], [0149] etc., it is obvious to one skilled in the art that after the active optical subcarrier has been changed, remapping needs to be performed synchronously between a transmitting node and a receiving node).
However, Nakajima et al does not expressly disclose: changing an active optical subcarrier, …, synchronously between a transmitting node and a receiving node; and remapping the client signal …, synchronously between the transmitting node and the receiving node.
However, first, as indicated above, Nakajima teaches “[t]he network management device 8 manages each transmission apparatus 1 inside the network 80” ([0052]), “the device controller 16 notifies the transmission apparatus 1 of the transmission node A through the network management device 8 of the completion of the switching process” ([0114]), “the defragmentation process is performed after the network management device 8 notifies the transmission apparatus 1 of each of the nodes A to C of defragmentation start” ([0122]); as shown in Figures 11-18, the management device manages the changes of all the subcarriers, and “The switch 14 switches (see symbol x) the output source of the data signal Sd output to the signal processor 15 from the receiver 130-1 for SC1 to the receiver 130-0 for the replication, after the synchronizing process between the data signals Sd is performed” [0149]; therefore, it is obvious to one skilled in the art that with the management device and device controller, the switching and changes among the subcarriers are performed synchronously between a transmitting node and a receiving node. Second, Sekiya et al, discloses an optical network system (Figures 2-4 and 7), and the system is “to support the rapid increase in data traffic” and “to accommodate feature-rich services such as bandwidth-on-demand”, and an optical subcarrier changing process and remapping process are performed depending on a variation in data volume of the client signal, synchronously between a transmitting node and a receiving node (Section 3 “an efficient network will be realized by offering the necessary path and capacity whenever there is demand and releasing the resources as soon as possible once the demand disappears”; as shown Figures 4(a) and 4(b), the number of optical subcarriers that constitute the active optical subcarrier changes from four in FIG. 4(a) to three in FIG. 4(b). The data volume, which was carried on “Signal 3”, decrease (all volume was completely removed), and the Signal 3 between C and D becomes obsolete; or the data volume decreased. Section 5, “synchronously between a transmitting node and a receiving node”). The frequency slots or carrier slots are changed based on the traffic load, and the variation in the data volume or traffic load is monitored (Figures 4-6 etc.). 
As disclosed by Nakajima et al and Sekiya et al, the mapping/remapping processing is performed, and specific data transmission lanes are determined from transmitters to the receivers, respectively, and wavelength are changed after remapping; it is obvious to one skilled in the art that the remapping process is recorded synchronously between the transmitting node and the receiving node so that the network management or controller knows the current configurations and then determines how to mapping/remapping or reconfiguring the system while the traffic changed, otherwise the system cannot decide how to reconfigure the system and map/remap. Another prior art, Yasue et al, discloses an optical transmission system/method using a plurality of subscriber lines which is capable of efficiently utilizing an optical transmission path, and a communication status observing section (116 in Figure 1) is used to store and update the communication status ([0080], 116 in Figure 1, “updates that table to a newly generated table”). That is, the combination of Nakajima et al and Sekiya et al and Yasue et al teaches/suggests a remapping process of updating the status (or transfer table) of client signals synchronously between the transmitting side and the receiving side.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Sekiya et al and Yasue et al to the system/method of Nakajima et al so that the data volume of client signal can be monitored, and desired bandwidth can be assigned to the specific client via flexible bandwidth adaptation scheme, the dynamic change can be realized, and the system is more efficient.
2). With regard to claim 2, Nakajima et al and Sekiya et al and Yasue et al disclose all of the subject matter as applied to claim 1 above. And the combination of Nakajima et al and Sekiya et al and Yasue et al further discloses 
wherein the changing of the active optical subcarrier is performed based on respective results of a process of selecting a change candidate optical subcarrier whose operation to be stopped from among the active optical subcarrier (Nakajima: Figure 14; Sekiya: e.g., wavelength corresponding to signal 3 is stopped), and a process of setting a wavelength of a changed optical subcarrier that becomes the active optical subcarrier due to a change (Sekiya: wavelengths of signal 1 and signal 2 are changed).
3). With regard to claim 3, Nakajima et al and Sekiya et al and Yasue et al disclose all of the subject matter as applied to claims 1-2 above. And the combination of Nakajima et al and Sekiya et al and Yasue et al further discloses 
wherein the remapping of the client signal includes a process of remapping the client signal onto the optical subcarrier other than the change candidate optical subcarrier out of the plurality of optical subcarriers (Sekiya: Figures 4 and 5. Also, Nakajima: Figures 14-18).
4). With regard to claim 4, Nakajima et al and Sekiya et al and Yasue et al disclose all of the subject matter as applied to claims 1-2 above. And the combination of Nakajima et al and Sekiya et al and Yasue et al further discloses 
wherein the process of selecting the change candidate optical subcarrier and the process of setting the wavelength of the changed optical subcarrier are started from the active optical subcarrier with a minimum number of links (Sekiya: Figure 4 and Section 4., the wavelength for signal 2 has two links B->C->D, which is first shifted, and then “Following this step, by shifting Signal 1 into the slots previously used by Signal 2, continuous slots can be obtained between A and C as well as C and D”, that is, the wavelength for signal 1 can have three links A->B->C->D. That is, the combination of Nakajima et al and Sekiya et al and Yasue et al teaches/suggests that the process of selecting the change candidate optical subcarrier and the process of setting the wavelength of the changed optical subcarrier are started from the active optical subcarrier with a minimum number of links).
5). With regard to claim 5, Nakajima et al and Sekiya et al and Yasue et al disclose all of the subject matter as applied to claims 1-2 above. And the combination of Nakajima et al and Sekiya et al and Yasue et al further discloses, 
wherein the process of selecting the change candidate optical subcarrier includes selecting an optical subcarrier with a maximum number (Nakajima: e.g., Figure 6A, four unused subcarriers for signals from Node A->Node B->Node C) of consecutive unused optical subcarriers (Figure 6A, the unused subcarrier with wavelengths higher than wavelength i, for signals from Node A->Node B->Node C) in an adjacent link in an identical wavelength band (Figure 6, wavelength band for signals 4-1 to 4-4) as the change candidate optical subcarrier from the plurality of optical subcarriers (compare signals 4-1 to 4-4 in Figure 6 with signals 4-1 to 4-4 in Figure 18. Note: the band for signals (2) and signal (3) has two unused subcarriers from Node C to Node D, but, the two wavelengths for signals (2) and (3) do not change).


6). With regard to claim 7, Nakajima et al and Sekiya et al and Yasue et al disclose all of the subject matter as applied to claims 1-2 above. And the combination of Nakajima et al and Sekiya et al and Yasue et al further discloses, 
wherein the process of setting the wavelength of the changed optical subcarrier includes setting a wavelength of the changed optical subcarrier at a wavelength of an optical subcarrier with a maximum number of optical subcarriers in use in an adjacent link in an identical wavelength band (Nakajima: Figures 6 and 18, wavelength band for signals 4-1 to 4-4 has maximum 4 of optical subcarriers in use in an adjacent link in the identical wavelength band).

Allowable Subject Matter
Claim 6 would be allowable if rewritten to overcome the obvious-type double patenting set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI LIU whose telephone number is (571)270-1084. The examiner can normally be reached 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 5712723078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LI LIU/Primary Examiner, Art Unit 2636                                                                                                                                                                                                        September 8, 2022